DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Comments
Applicant’s arguments, see pages 11-13, filed June 21, 2022, with respect to Claims 13-32 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 13-22 has been withdrawn. 
Applicant’s arguments, see page 13, filed June 21, 2022, with respect to Claims 13-32 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 13-22 has been withdrawn. 
Applicant’s arguments, see page 13, filed June 21, 2022, with respect to Claims 13-32 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection of Claims 13-22 has been withdrawn. 

Allowable Subject Matter
Claims 13-32 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a system for transporting containers via heavy-duty vehicles that includes the combination of:
at least one external heavy-duty vehicle and at least one internal heavy-duty vehicle, wherein the external heavy-duty vehicle is licensed for operation on public roads and the internal heavy-duty vehicle is not licensed for operation on public roads; 
a container store with a plurality of storage areas for containers and a plurality of storage aisles, wherein the storage aisles are disposed between the storage areas, and a crane for handling device for the containers; 
a separate operating area in which the heavy-duty vehicles can be operated together in a mixed mode traffic within the container store, wherein at least one first lane for the at least one external heavy-duty vehicle and at least one second lane for the at least one internal heavy-duty vehicle are reserved in the separate operating area and the first and second lanes respectively lead through a transfer area of the crane of the storage area; 
wherein the lanes are physically separated from one another, at least in certain sections, by guide elements that extend up out of the surface of the lanes; 
wherein said storage aisles cross to form crossing areas in which first and second lanes cross, and wherein said crossing areas comprise a first crossing area and a second crossing area, and wherein the guide elements are arranged such that the first crossing area is designed as a pure crossover crossing, and the second crossing area is designed as a mixed crossing; 
wherein a plurality of guide elements are installed in the first crossing area that is designed as a pure crossover crossing, wherein the guide elements extend up out of the first and/or second lane and thereby force heavy-duty vehicles entering the first crossing area into a desired lane and direction of travel; 
wherein the guide elements are dimensioned and arranged in relation to one another such that the storage aisles in the first crossing area are deliberately made so narrow that turning is not possible, but instead for collision-free operation, the crossing storage aisle or crossing lanes must be crossed over; 
wherein guide elements are installed in the second crossing area that is designed as a mixed crossing, so that turning into a specified one of a number of crossing lanes of the crossing storage aisle is possible and required for certain lanes and directions of travel in the second crossing area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652